DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 15 – 23 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iketani et al. (U.S. Patent Publication No. 2018/0317327).
Regarding claim 15, in Figure 1, Iketani discloses a circuit board (100) comprising a first conductor (190, within through hole) separated from a second conductor (130, within through hole) by a plating blocker material (192, conductive material 192 is plated within the through hole, paragraph [0005]).

Regarding claim 17, Iketani discloses wherein the plating blocker material deactivates a chemical plating catalyst (Figure 1).
Regarding claim 18, Iketani discloses wherein at least one of the first conductor or the second conductor is further electrically coupled to at least one additional conductor layer (Figure 1).
Regarding claim 19, Iketani discloses wherein at least one of the first conductor or the second conductor is positioned at least partially in a trench, a blind via, a buried via, or a through hole (Figure 1).
Regarding claim 20, Iketani discloses wherein at least one of the first conductor or the second conductor is positioned on the plating blocker material (Figure 1).
Regarding claim 21, Iketani discloses a first dielectric material and a second dielectric material positioned on the plating blocker material, wherein the first conductor is deposited on the first dielectric material and the second conductor is deposited on the second dielectric material (Figure 1).
Regarding claim 22, Iketani discloses wherein the circuit board is a multilayer printed circuit board (Figure 1).
Regarding claim 23, Iketani discloses wherein the first conductor is selected from the group consisting of copper, nickel, tin, silver, gold, aluminum, palladium, platinum, rhodium, or alloy or combination thereof (Figure 1).

Allowable Subject Matter
Claims 1 – 14 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847